NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                        IN THE DISTRICT COURT OF APPEAL

                                        OF FLORIDA

                                        SECOND DISTRICT


FREDDIE WILSON,                         )
                                        )
             Appellant,                 )
                                        )
v.                                      )       Case No. 2D18-3139
                                        )
STATE OF FLORIDA,                       )
                                        )
             Appellee.                  )
                                        )

Opinion filed March 8, 2019.

Appeal from the Circuit Court for
Hillsborough County; Emmett Lamar
Battles, Judge.

Freddie Wilson, pro se.

Alan M. Pierce of Liebler, Gonzalez &       .
Portuondo, Miami, for Appellee.



PER CURIAM.

             Affirmed.



KHOUZAM, SALARIO, and BADALAMENTI, JJ., Concur.